Citation Nr: 0323293	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-24 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



REMAND

On March 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the appropriate State or 
Federal agency and obtain the veteran's 
complete service personnel records, 
including, but not limited to, those 
concerning the facts and circumstances 
of his discharge.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  The veteran stated that as a child 
he was treated for fire setting, 
aggression toward his siblings, and 
difficulty adjusting to his parents' 
divorce.  Ask him to identify the 
health care provider(s) that treated 
him for these problems and obtain these 
complete treatment records.

3.  The record indicates that the 
veteran was treated for a psychiatric 
disorder(s) at Big Springs State 
Hospital, 1901 North Highway 87, Big 
Springs, Texas, 79720, in 1992, 1995, 
1998, and 1999; at Turning Point in 
Odessa, Texas, in 1993; and by Dr. 
Durbin, 2626 JBS Parkway, Odessa, 
Texas, 79761, from 1997 to present.  In 
addition, in June 2003, the veteran 
submitted various VA forms 21-4142s 
(Authorization and Consent to Release 
Information to the Department of 
Veterans Affairs) containing 
information as to the treatment the 
veteran received from various private 
health care providers.  Make 
arrangements to obtain the veteran's 
complete treatment records from each of 
the above mentioned providers.

4.  Request the following records 
concerning the veteran from the Social 
Security Administration (SSA):  a copy 
of any SSA decision denying or granting 
disability benefits to the veteran and 
copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

5.  The veteran stated that he was 
harassed during service and sexually 
assaulted.  Inform him of potential 
sources of verification of these 
incidents, including, but not limited 
to, records from law enforcement 
authorities, rape crisis centers, 
mental health counseling centers, 
hospitals, or physicians; tests for 
sexually transmitted diseases; 
statements from family members, 
roommates, fellow service members, or 
clergy; or evidence of behavior changes 
following the claimed assault, such as 
a request for a transfer to another 
military duty assignment, deterioration 
in work performance, substance abuse, 
episodes of depression, panic attacks, 
or anxiety without an identifiable 
cause, or unexplained economic or 
social behavior changes.

6.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination by a panel of 
two board-certified psychiatrists who 
have not previously examined him, on a 
fee basis if necessary, to determine the 
correct diagnosis of any psychiatric 
disorder.  Send the claims folder to the 
doctors for review.  The doctors must 
confer and discuss the case.  The 
diagnosis should be in accordance with 
the American Psychiatric Association's: 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  All necessary 
special studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.  

The examination report should reflect 
review of pertinent material in the 
claims folder.  The doctors should 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status, and reconcile any prior 
diagnoses.

If any of the veteran's diagnoses 
constitute a personality disorder, the 
doctors should so state.

The doctors should express an opinion as 
to the etiology and date of onset of any 
currently diagnosed acquired psychiatric 
disorder (i.e., not a personality 
disorder).  Is it at least as likely as 
not that any currently diagnosed acquired 
psychiatric disorder had its onset during 
active service or is related to any in-
service disease or injury?

If an acquired psychiatric disorder 
(i.e., not a personality disorder) was 
manifest prior to service, the doctors 
should state whether it underwent a 
permanent increase in severity during 
active service, and, if so, whether it is 
indisputable that any increase in 
severity was attributable to the natural 
progress of the disease.

The doctors should also review the 
veteran's service medical and service 
personnel records and state whether they 
reflect any behavioral changes in the 
veteran consistent with being the victim 
of a sexual assault.

The doctors must provide a comprehensive 
report including complete and detailed 
rationales for all conclusions reached.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	R.GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





